Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 17 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 22-32 and 36-37, directed to the process of making or using an allowable product, or a composite comprising such allowable composition, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 08/07/2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in an interview with Mr. Geoffrey Zelley  on 04/27/2021
The application has been amended as follows: 
In the claims: 
Claim 25,  line 1, “claim 21” has been replaced with -- claim 22--. 
Claim 26,  line 1, “claim 21” has been replaced with -- claim 22--. 
Claim 27,  line 1-2, “a carbon material, such as ” has been deleted; 
Claim 27, line 2, “preferably” has been deleted. 
Claim 31, line 2 before first “PEM”, --polymer electrolyte membrane-- has been inserted. 
Claim 32, line 2 before “PEM”, --polymer electrolyte membrane-- has been inserted. 
Claim 36,  line 1-2, “a carbon material, such as ” has been deleted; . 
Claim 36, line 2, “preferably” has been deleted. 
Claim 37 is cancelled. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the filed arguments  and declaration showing Terrier doping level 11.1% showing Sb5+/Sb3+ being 4, while comparative example of 1(doping level of 8%) and 2 (doping level of 11.9%) instant application respectively showing Sb5+/Sb3+ being 14.3 and 14.1 correspondingly, which demonstrated that applied reference disclosed Sb5+/Sb3+ ratio being outside the claimed Sb5+/Sb3+  being from 5.0 to 9.0.  Updated searches have not 5+/Sb3+ ratio.  For example,  Kalbskopf discloses an antimony doped SnO2 layer (claim 4, 10)  but does not teach antimony having  claimed Sb5+/Sb3+ ratio.   Nagami to US2012/0316061 discloses a composite oxide containing Sb-doped SnO2 (abstract, [0009], [0017]-[0018], [0033], claim 2), but does not antimony having  claimed Sb5+/Sb3+ ratio. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN LI whose telephone number is (571)270-5858.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JUN LI/Primary Examiner, Art Unit 1796